Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

 Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and species of polypeptide, SEQ ID NO: 2, in vivo, mouse, small molecule and neuronal cell in the reply filed on 3/2/2020 is acknowledged.
Claims 1, 4-7 and 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2020.

Claims 8 and 11 are under consideration in the instant Office Action.

Withdrawn Rejections 
The rejection of claims 8 and 11 under 35 U.S.C. 103 as being unpatentable over Ai et al., US2015/0226755 is withdrawn upon further consideration.

Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Looger et al., US2014/0101785 (3/19/2020 PTO-892).
Looger teaches a GECI polypeptide with an amino acid sequence of SEQ ID NO: 6. Looger’s SEQ ID NO: 6 is 99.6% identical to SEQ ID NO: 2 in instant claim 8 (see paragraph 4 and claims 8-10). Looger teaches a GECI polypeptide including SEQ ID NO: 6 with one or more conservative amino acid substitutions (see paragraph 30 and table 1) as long as the function is not altered and therefore, instant claim 8 and it’s SEQ ID NO: 2 is a prima facie case of obviousness. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."   Instant SEQ ID NO: 2 differs by only one amino acid of Looger’s SEQ ID NO: 6, at position 52. SEQ ID NO: 2 has a V (valine) at position 52 while Looger teaches an A (alanine) at position 52. Valine and .

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Looger et al., US2015/0315258 (3/19/2020 PTO-892).
Looger teaches a GECI polypeptide with an amino acid sequence of SEQ ID NO: 6. Looger’s SEQ ID NO: 6 is 99.6% identical to SEQ ID NO: 2 in instant claim 8 (see paragraph 4 and claims 2-4). Looger teaches a GECI polypeptide including SEQ ID NO: 6 with one or more conservative amino acid substitutions (see paragraph 29 and table 1) as long as the function is not altered and therefore, instant claim 8 and it’s SEQ ID NO: 2 is a prima facie case of obviousness. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."   Instant SEQ ID NO: 2 differs by only one amino acid of Looger’s SEQ ID NO: 6, at position 52. SEQ ID NO: 2 has a V (valine) at position 52 while Looger teaches an A (alanine) at position 52. Valine and alanine are both aliphatic amino acids and conservative substitutions and therefore, the SEQ ID NO: 6 meets the requirements of instant SEQ ID NO: 2 of instant claim 8 since there is no evidence of criticality that this change affects the function of the protein. Looger also .

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Looger et al., US2017/0292943 (IDS).
Looger teaches a GECI polypeptide with an amino acid sequence of SEQ ID NO: 6 (see paragraph 4). Looger teaches a GECI polypeptide including SEQ ID NO: 6 with one or more conservative amino acid substitutions (see paragraphs 29- 30 and Table 1) as long as the function is not altered and therefore, instant claim 8 and it’s SEQ ID NO: 2 is a prima facie case of obviousness. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."   Instant SEQ ID NO: 2 differs by only one amino acid of Looger’s SEQ ID NO: 6, at position 52. SEQ ID NO: 2 has a V (valine) at position 52 while Looger teaches an A (alanine) at position 52. Valine and alanine are both aliphatic amino acids and conservative substitutions and therefore, the SEQ ID NO: 6 meets the requirements of instant SEQ ID NO: 2 of instant claim 8 since there is no evidence of criticality that this change affects the function of the protein. Looger also teaches this GECI polypeptide in cells (see paragraph 4) as required in instant claim 11.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 9,945,844. Although the claims at issue are not identical, they are not patentably distinct from each other because 884 claims a GECI polypeptide with at least 99% sequence identity to SEQ ID NO: 10 which makes the instantly claimed SEQ ID NO: 2 obvious since “844 teaches using amino acids conserved substitutions.

Claims 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,488,642. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘642 claims a GECI polypeptide with at least 99% sequence identity to SEQ ID NO: 6 which makes the instantly claimed SEQ ID NO: 2 obvious since “642 teaches using amino acids conserved substitutions.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. Applicant argues that there is no disclosure in any of the Looger .
The same arguments are leveled at the double patenting rejections of record and the same reasons apply since the claimed proteins of these patents are the same except the valine at position 52 and as an example, paten ‘642 teaches the same Table 1 of conservative amino acids and M13 primer mutagenesis, see columns 10-11. Therefore, the claimed sequences are obvious variants of the instant claims. 
Applicant’s arguments are not found persuasive and the rejections of record are maintained.


Conclusion

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.